Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Lyons (Reg. 71, 186) on 3/3/2022
3.        The application has been amended as followings:

Claim 1, line 3, amend “wireless power transmitting device” to—wireless power transmitter—
Claim 27, line 5, amend “series- capacitances” to – series capacitances--

Allowable Subject Matter
4. 	Claims 1-7, 10-12, 24-25, 27-34 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
Regard to claim 1, 
Stein( “Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer, “2018)
teaches a wireless power transfer device configured to transfer wireless power wireless power signals ( see title), the wireless power transfer device comprising: stacked resonant structures configured to transfer the wireless power signals ( see Fig. 1 and title), wherein the stacked resonant structures comprise: a magnetic core ( see examiner labeled Fig. 1 of Stein below, magnetic core) having a central post ( see central post, Examiner labeled Fig. 1 of Stein), 
Abe (US20010017781A1) teaches the rectifier circuitry (e.g., 7, Fig. 24) is configured to produce direct-current power (rectifier is a device to convert DC to AC, Fig. 24) from the wireless power signals received by the stacked resonant structures (5b, Fig. 24, and Stein teaches about stacked resonant structure).
	Kuk (US20130106198A1) teaches a substrate (e.g., 130, Fig. 5)external to the magnetic core ( e.g., 120, Fig. 5); and winding of winding type coils ( e.g., 112)  connects to drive traces (139, Fig. 4) on the substrate ( e.g., 130, Fig. 5) and coupled to the rectifier circuitry (130a, Fig. 5), the magnetic core has first and second openings ( e.g., 129s, Fig. 5), and wherein the first and second contact pads ( contact from 112 to 130, Fig. 5) are soldered to the drive traces ( see Fig. 4 the soldered on the drive traces 139, Fig. 4).
However, the prior art of record fails to teach or suggest wherein the dielectric drive layer has a first leg protruding through the first opening and a second leg protruding through the second opening, wherein the first conductive interconnect structure comprises a first contact pad on the first leg, wherein the second conductive interconnect structure comprises a second contact pad on the second leg in combination with other limitations of the claim. 
Regard Claims 2-7, 10-12, 24-25, 27-34, they depend on claim 1.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US8803752B2) teaches the omnidirectional antenna of the present invention comprises a dielectric core 20 of ceramic material which has a longitudinal hole 21 formed in the center; a strip line 30 which is bent to fit the circumference of the dielectric core 20 by a press-forming method and is covered over the upper outer circumference of the dielectric core.
Ju (US6478975B1) teaches at least first and second conductive segments are formed in a semiconductor layer spaced apart in a first direction.
Manoukian (US7791445B2) teaches stacked coil and cores.
Yamada (US 7,679,482 B2) teaches about inductor has leg extend output the magnetic core.
Wedley (US8310331B2) teaches the core elements are stacked (e.g., in a longitudinal coaxial arrangement) such that the back of one core element associated with a first inductor provides a magnetic flux path for a second inductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836